Title: To Thomas Jefferson from Albert Gallatin, 18 December 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Sir
                            
                            Treasury Department Decer. 18th. 1806
                        
                        I have the honor to enclose the copy of a letter from the Collector of Philadelphia respecting the marine
                            hospital, and to submit the propriety of adopting some of the rules which he recommends in order to bring the expenses
                            within the limits heretofore prescribed vizt. not to exceed the receipts.
                        It does not appear to me, considering that the assistance heretofore granted to sick and disabled seamen has
                            in conformity with one of the provisions of the act, been given merely as temporary relief; that any municipal authority
                            can by process of law compel the collector to extend the relief beyond the proceeds of the fund on the regulations
                            prescribed by the President. 
                  I have the honor to be with the highest respect Sir Your obedt. Servant
                        
                            Albert Gallatin
                            
                        
                    